DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SHARON HAMPTON,
                             Appellant,

                                     v.

    HOLLYWOOD TOWERS CONDOMINIUM ASSOCIATION, INC.,
              a Florida corporation not-for-profit,
                           Appellee.

                              No. 4D17-801

                              [April 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE06-
005188 (03).

  Robert F. Reynolds of Slatkin & Reynolds, P.A., Fort Lauderdale, for
appellant.

  Robert P. Gossett of Gossett & Gossett, P.A., Hollywood, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.